Exhibit 10.49
INTEL CONFIDENTIAL
INTEL CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE 2006 EQUITY INCENTIVE PLAN
(for RSUs granted after January 22, 2010 under the standard OSU program)

1.   TERMS OF RESTRICTED STOCK UNIT       This Restricted Stock Unit Agreement
(this “Agreement”), the Notice of Grant delivered herewith (the “Notice of
Grant”) and the Intel Corporation 2006 Equity Incentive Plan (the “2006 Plan”),
as such may be amended from time to time, constitute the entire understanding
between you and Intel Corporation (the “Corporation”) regarding the Restricted
Stock Units (“RSUs”) identified in your Notice of Grant.

2.   VESTING OF RSUs       Provided that you remain continuously employed by the
Corporation or a Subsidiary on a full time basis from the Grant Date specified
in the Notice of Grant through the vesting date specified in the Notice of
Grant, then as of the vesting date the RSUs shall vest and be converted into the
right to receive the number of shares of the Corporation’s Common Stock, $.001
par value (the “Common Stock”), determined by multiplying the Target Number of
Shares as specified on the Notice of Grant by the conversion rate as set forth
below, and except as otherwise provided in this Agreement. If a vesting date
falls on a weekend or any other day on which the NASDAQ Stock Market (“NASDAQ”)
is not open, affected RSUs shall vest on the next following NASDAQ business day.
      RSUs will vest to the extent provided in and in accordance with the terms
of the Notice of Grant and this Agreement. If your status as an Employee
terminates for any reason except death, Disablement (defined below) or
Retirement (defined below), prior to the vesting date set forth in your Notice
of Grant, your unvested RSUs and dividend equivalents will be cancelled.

3.   CONVERSION OF RSUs       The conversion rate of RSUs into the right to
receive a number of shares of Common Stock depends on the Corporation’s Total
Stockholder Return (“Intel TSR”) relative to the Total Stockholder Return of the
Comparison Group (“CG TSR”) at the end of the Performance Period, as those terms
are defined below. The minimum conversion rate shall be 33% of the Target Number
of Shares as specified on the Notice of Grant and the maximum conversion rate
shall be 200% of the Target Number of Shares as specified on the Notice of
Grant. If the Intel TSR and CG TSR are within 1 percentage point, the conversion
rate shall be 100%. If the Intel TSR is less than the CG TSR, the conversion
rate shall be 100% minus two times the difference in percentage points. If the
Intel TSR is greater than the CG TSR, the conversion rate shall be 100% plus
three times the difference in

            1.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

    percentage points. In the event that the conversion rate results in the
right to receive a partial share of Common Stock, the conversion rate shall be
rounded down so that the RSUs shall not convert into the right to receive the
partial share.

    By way of illustration, assume the CG TSR is 100%. If the Intel TSR equals
100.5%, the conversion rate is 100%, so that your RSUs convert into the right to
receive 100% of the Target Number of Shares. If the Intel TSR is 90%, the
difference is 10 percentage points and the conversion rate is 80%, so that your
RSUs convert into the right to receive 80% of the Target Number of Shares. If
the Intel TSR is 105%, the difference is 5 percentage points and the conversion
rate is 115%, so that your RSUs convert into the right to receive 115% of the
Target Number of Shares.

  (a)   Intel TSR is a percentage (to the third decimal point) derived by:

  (1)   A numerator that is difference between the closing sale price of Common
Stock on the grant date subtracted from the average closing sale price of Common
Stock during the 6 months prior to the end of the Performance Period, plus any
dividends paid or payable with respect to a record date that occurs during the
Performance Period; and     (2)   A denominator that is the closing sale price
of Common Stock on the grant date.

  (b)   CG TSR is the average of the Tech 15 TSR and the S&P 100 TSR where:

  (1)   TSR of each stock is a. the difference between the closing sale price on
the grant date subtracted from the weighted average closing sale price during
the 6 months prior to the end of the Performance Period, plus any dividends paid
or payable with respect to a record date that occurs during the Performance
Period, divided (to the third decimal point) by b. the closing sale price on the
grant date;     (2)   Tech 15 TSR is the median TSR of the fifteen technology
companies included in the Corporation’s peer group for determining executive
compensation, as determined by the Compensation Committee prior to the grant
date, and regardless of any subsequent change after the grant date;     (3)  
S&P 100 TSR is the median TSR of the companies included in the Standard & Poor’s
100 as of the grant date, minus the Corporation (in the event the Corporation is
included in the Standard & Poor’s 100), regardless of any change in the makeup
of Standard & Poor’s 100 during the Performance Period; and

  (c)   For purposes of determining TSR of any company (including the
Corporation):

            2.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

  (1)   Any dividend paid or payable in cash shall be valued at its cash amount
(without any deemed reinvestment). Any dividend paid in securities with a
readily ascertainable fair market value shall be valued at the market value of
the securities as of the dividend record date. Any dividend paid in other
property shall be valued based on the value assigned to such dividend by the
paying company for tax purposes.     (2)   Any company included in the Tech 15
TSR or S&P 100 TSR on the grant date that does not have a stock price that is
quoted on a national securities exchange at the end of the Performance Period
will be factored into the median calculation based on its TSR from the grant
date until the last date on which its stock price was last quoted on a national
securities exchange in the United States.

  (d)   Performance Period is the period beginning with the grant date and
ending three years later on the third anniversary of the grant date. If the
third anniversary of the grant date falls on a weekend or any other day on which
the NASDAQ is not open, the Performance Period shall end on the next following
NASDAQ business day. If for any reason the Corporation (including any successor
corporation) ceases to have its stock price quoted on a national securities
exchange, the Performance Period shall end as of the last date that the stock
price is quoted on a national securities exchange.

4.   DIVIDEND EQUIVALENTS       Dividend equivalents will vest at the same time
as their corresponding RSUs and convert into the right to receive shares of
Common Stock. Dividend equivalents will be paid on the number of shares of the
Corporation’s Common Stock into which this RSU is converted by determining the
sum of the dividends paid or payable on such number of shares of Common Stock
with respect to each record date that occurs between the Grant Date and the
vesting date specified in the Notice of Grant (without any interest or
compounding), divided (to the third decimal point) by the average of the highest
and lowest sales prices of the Common Stock as reported by NASDAQ on the last
day of the Performance Period. The quotient derived from the previous sentence
shall be rounded down so that dividend equivalents will convert into the right
to receive whole shares of Common Stock.

5.   SETTLEMENT INTO COMMON STOCK       Shares of Common Stock will be issued or
become free of restrictions as soon as practicable following the vesting date of
the RSUs and dividend equivalents, provided that you have satisfied your tax
withholding obligations as specified under Section 11 of this Agreement and you
have completed, signed and returned any documents and taken any additional
action that the Corporation deems appropriate to enable it to accomplish the
delivery of the shares of Common Stock. The shares of Common Stock will be
issued in your name (or may be issued to your executor or personal
representative, in the event of your death or Disablement), and may be effected
by recording shares on the stock records of the Corporation or by crediting

            3.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

    shares in an account established on your behalf with a brokerage firm or
other custodian, in each case as determined by the Corporation. In no event will
the Corporation be obligated to issue a fractional share.       Notwithstanding
the foregoing, (i) the Corporation shall not be obligated to deliver any shares
of the Common Stock during any period when the Corporation determines that the
conversion of a RSU or the delivery of shares hereunder would violate any laws
of the United States or your country of residence or employment and/or may issue
shares subject to any restrictive legends that, as determined by the
Corporation’s counsel, is necessary to comply with securities or other
regulatory requirements, and (ii) the date on which shares are issued or
credited to your account may include a delay in order to provide the Corporation
such time as it determines appropriate to calculate Intel TSR and CG TSR, for
the Committee (as defined below) to certify performance results, to calculate
and address tax withholding and to address other administrative matters. The
number of shares of Common Stock into which RSUs and dividend equivalents
convert as specified in the Notice of Grant shall be adjusted for stock splits
and similar matters as specified in and pursuant to the 2006 Plan.

6.   SUSPENSION OR TERMINATION OF RSU FOR MISCONDUCT       If at any time the
Committee of the Board of Directors of the Corporation established pursuant to
the 2006 Plan (the “Committee”), including any Subcommittee or “Authorized
Officer” (as defined in Section 8. (a)(v) of the 2006 Plan) notifies the
Corporation that they reasonably believe that you have committed an act of
misconduct as described in Section 8. (a)(v) of the 2006 Plan (embezzlement,
fraud, dishonesty, nonpayment of any obligation owed to the Corporation, breach
of fiduciary duty or deliberate disregard of Corporation rules resulting in
loss, damage or injury to the Corporation, an unauthorized disclosure of any
Corporation trade secret or confidential information, any conduct constituting
unfair competition, inducing any customer to breach a contract with the
Corporation or inducing any principal for whom the Corporation acts as agent to
terminate such agency relationship), the vesting of your RSUs and dividend
equivalents may be suspended pending a determination of whether an act of
misconduct has been committed. If the Corporation determines that you have
committed an act of misconduct, all RSUs and dividend equivalents not vested as
of the date the Corporation was notified that you may have committed an act of
misconduct shall be cancelled and neither you nor any beneficiary shall be
entitled to any claim with respect to the RSUs and dividend equivalents
whatsoever. Any determination by the Committee or an Authorized Officer with
respect to the foregoing shall be final, conclusive, and binding on all
interested parties.

7.   TERMINATION OF EMPLOYMENT       Except as expressly provided otherwise in
this Agreement, if your employment by the Corporation terminates for any reason,
whether voluntarily or involuntarily, other than on account of death,
Disablement (defined below) or Retirement (defined below), all RSUs and dividend
equivalents not then vested shall be cancelled on the

            4.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

    date of employment termination, regardless of whether such employment
termination is as a result of a divestiture or otherwise. For purposes of this
Section 7, your employment with any partnership, joint venture or corporation
not meeting the requirements of a Subsidiary in which the Corporation or a
Subsidiary is a party shall be considered employment for purposes of this
provision if either (a) an the entity is designated by the Committee as a
Subsidiary for purposes of this provision or (b) you are specifically designated
as an employee of a Subsidiary for purposes of this provision.       For
purposes of this provision, your employment is not deemed terminated if, prior
to sixty (60) days after the date of termination from the Corporation or a
Subsidiary, you are rehired by the Corporation or a Subsidiary on a basis that
would make you eligible for future grants of Intel RSUs and dividend
equivalents, nor would your transfer from the Corporation to any Subsidiary or
from any one Subsidiary to another, or from a Subsidiary to the Corporation be
deemed a termination of employment.

8.   DEATH       Except as expressly provided otherwise in this Agreement, if
you die while employed by the Corporation, your RSUs and dividend equivalents
will become one hundred percent (100%) vested.

9.   DISABILITY       Except as expressly provided otherwise in this Agreement,
if your employment terminates as a result of Disablement, your RSUs and dividend
equivalents will become one hundred percent (100%) vested upon the later of the
date of your termination of employment due to your Disablement or the date of
determination of your Disablement.       For purposes of this Section 9,
“Disablement” shall be determined in accordance with the standards and
procedures of the then-current Long Term Disability Plan maintained by the
Corporation or the Subsidiary that employs you, and in the event you are not a
participant in a then-current Long Term Disability Plan maintained by the
Corporation or the Subsidiary that employs you, “Disablement” shall have the
same meaning as disablement is defined in the Intel Long Term Disability Plan,
which is generally a physical condition arising from an illness or injury, which
renders an individual incapable of performing work in any occupation, as
determined by the Corporation.

10.   RETIREMENT       Except as expressly provided otherwise in these Standard
Terms, if your employment terminates as a result of Retirement, your RSUs and
dividend equivalents will become one hundred percent (100%) vested upon the date
of your Retirement. For purposes of this Section 10, “Retirement” shall mean:

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

  (a)   You You terminate employment with the Corporation at or after age 60
(“Standard Retirement”); or     (b)   You terminate employment with the
Corporation and as of the termination date when your age plus years of service
(in each case measured in complete, whole years) equals or exceeds 75 (“Rule of
75”).

11.   TAX WITHHOLDING       RSUs and dividend equivalents are taxable upon
vesting based on the Market Value in accordance with the tax laws of the country
where you are resident or employed. RSUs and dividend equivalents are taxable in
accordance with the existing or future tax laws of the country where you are a
resident or employed. If you are an U.S. citizen or expatriate, you may also be
subject to U.S. tax laws.       To the extent required by applicable federal,
state or other law, you shall make arrangements satisfactory to the Corporation
(or the Subsidiary that employs you, if your Subsidiary is involved in the
administration of the 2006 Plan) for the payment and satisfaction of any income
tax, social security tax, payroll tax, social taxes, applicable national or
local taxes, or payment on account of other tax related to withholding
obligations that arise by reason of granting of a RSU, vesting of a RSU or any
sale of shares of the Common Stock (whichever is applicable).       The
Corporation shall not be required to issue or lift any restrictions on shares of
the Common Stock pursuant to your RSUs and dividend equivalents or to recognize
any purported transfer of shares of the Common Stock until such obligations are
satisfied.       Unless provided otherwise by the Committee, these obligations
will be satisfied by the Corporation withholding a number of shares of Common
Stock that would otherwise be issued under the RSUs and dividend equivalents
that the Corporation determines has a Market Value sufficient to meet the tax
withholding obligations. In the event that the Committee provides that these
obligations will not be satisfied under the method described in the previous
sentence, you authorize UBS Financial Services Inc., or any successor plan
administrator, to sell a number of shares of Common Stock that are issued under
the RSUs and dividend equivalents, which the Corporation determines is
sufficient to generate an amount that meets the tax withholding obligations plus
additional shares to account for rounding and market fluctuations, and to pay
such tax withholding to the Corporation. The shares may be sold as part of a
block trade with other participants of the 2006 Plan in which all participants
receive an average price. For this purpose, “Market Value” will be calculated as
the average of the highest and lowest sales prices of the Common Stock as
reported by NASDAQ on the day your RSUs and dividend equivalents vest. The
future value of the underlying shares of Common Stock is unknown and cannot be
predicted with certainty.       You are ultimately liable and responsible for
all taxes owed by you in connection with your RSUs and dividend equivalents,
regardless of any action the Corporation

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

    takes or any transaction pursuant to this Section 11 with respect to any tax
withholding obligations that arise in connection with the RSUs and dividend
equivalents. The Corporation makes no representation or undertaking regarding
the treatment of any tax withholding in connection with the grant, issuance,
vesting or settlement of the RSUs and dividend equivalents or the subsequent
sale of any of the shares of Common Stock underlying the RSUs and dividend
equivalents that vest. The Corporation does not commit and is under no
obligation to structure the RSU program to reduce or eliminate your tax
liability.

12.   RIGHTS AS A STOCKHOLDER       Your RSUs and dividend equivalents may not
be otherwise transferred or assigned, pledged, hypothecated or otherwise
disposed of in any way, whether by operation of law or otherwise, and may not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, hypothecate or otherwise dispose of your RSUs and dividend equivalents
other than as permitted above, shall be void and unenforceable against the
Corporation.       You will have the rights of a stockholder only after shares
of the Common Stock have been issued to you following vesting of your RSUs and
dividend equivalents and satisfaction of all other conditions to the issuance of
those shares as set forth in this Agreement. RSUs and dividend equivalents shall
not entitle you to any rights of a stockholder of Common Stock and there are no
voting or dividend rights with respect to your RSUs and dividend equivalents.
RSUs and dividend equivalents shall remain terminable pursuant to this Agreement
at all times until they vest and convert into shares. As a condition to having
the right to receive shares of Common Stock pursuant to your RSUs and dividend
equivalents, you acknowledge that unvested RSUs and dividend equivalents shall
have no value for purposes of any aspect of your employment relationship with
the Corporation.

13.   DISPUTES       Any question concerning the interpretation of this
Agreement, your Notice of Grant, the RSUs or the 2006 Plan, any adjustments
required to be made thereunder, and any controversy that may arise under this
Agreement, your Notice of Grant, the RSUs or the 2006 Plan shall be determined
by the Committee (including any person(s) to whom the Committee has delegated
its authority) in its sole and absolute discretion. Such decision by the
Committee shall be final and binding unless determined pursuant to Section 16(e)
to have been arbitrary and capricious.

14.   AMENDMENTS       The 2006 Plan and RSUs and dividend equivalents may be
amended or altered by the Committee or the Board of Directors of the Corporation
to the extent provided in the 2006 Plan.

         

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL
15. DATA PRIVACY

    You explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by the Corporation for the exclusive purpose of implementing,
administering and managing your participation in the 2006 Plan.       You hereby
understand that the Corporation holds certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Corporation, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the 2006 Plan (“Data”).
You hereby understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the 2006 Plan,
that these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You hereby understand that you may request a list with the names
and addresses of any potential recipients of the Data by contacting your local
human resources representative. You authorize the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
2006 Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom you may elect to deposit any shares of
Common Stock acquired under your RSUs and dividend equivalents. You hereby
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the 2006 Plan. You hereby understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. You hereby understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the 2006 Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you hereby understand that you may
contact the human resources representative responsible for your country at the
local or regional level.

16.   THE 2006 PLAN AND OTHER TERMS; OTHER MATTERS

  (a)   Certain capitalized terms used in this Agreement are defined in the 2006
Plan. Any prior agreements, commitments or negotiations concerning the RSUs and
dividend equivalents are superseded by this Agreement and your Notice of Grant.
You hereby acknowledge that a copy of the 2006 Plan has been made available to
you.

         

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

      The grant of RSUs and dividend equivalents to an employee in any one year,
or at any time, does not obligate the Corporation or any Subsidiary to make a
grant in any future year or in any given amount and should not create an
expectation that the Corporation or any Subsidiary might make a grant in any
future year or in any given amount.     (b)   To the extent that the grant of
RSUs and dividend equivalents refers to the Common Stock of Intel Corporation,
and as required by the laws of your country of residence or employment, only
authorized but unissued shares thereof shall be utilized for delivery upon
vesting in accord with the terms hereof.     (c)   Notwithstanding any other
provision of this Agreement, if any changes in the financial or tax accounting
rules applicable to the RSUs and dividend equivalents covered by this Agreement
shall occur which, in the sole judgment of the Committee, may have an adverse
effect on the reported earnings, assets or liabilities of the Corporation, the
Committee may, in its sole discretion, modify this Agreement or cancel and cause
a forfeiture with respect to any unvested RSUs and dividend equivalents at the
time of such determination.     (d)   Nothing contained in this Agreement
creates or implies an employment contract or term of employment upon which you
may rely.     (e)   Because this Agreement relates to terms and conditions under
which you may be issued shares of Common Stock of Intel Corporation, a Delaware
corporation, an essential term of this Agreement is that it shall be governed by
the laws of the State of Delaware, without regard to choice of law principles of
Delaware or other jurisdictions. Any action, suit, or proceeding relating to
this Agreement or the RSUs and dividend equivalents granted hereunder shall be
brought in the state or federal courts of competent jurisdiction in the State of
California.     (f)   Notwithstanding anything to the contrary in this Agreement
or the applicable Notice of Grant, your RSUs and dividend equivalents are
subject to reduction by the Corporation if you change your employment
classification from a full-time employee to a part-time employee.     (g)   RSUs
and dividend equivalents are not part of your employment contract (if any) with
the Corporation, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing severance pay
or other termination compensation or indemnity.     (h)   In consideration of
the grant of RSUs and dividend equivalents, no claim or entitlement to
compensation or damages shall arise from termination of your RSUs and dividend
equivalents or diminution in value of the RSUs and

         

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

      dividend equivalents or Common Stock acquired through vested RSUs and
dividend equivalents resulting from termination of your active employment by the
Corporation (for any reason whatsoever and whether or not in breach of local
labor laws) and you hereby release the Corporation from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then you shall be deemed irrevocably to
have waived your entitlement to pursue such claim.     (i)   Notwithstanding any
terms or conditions of the 2006 Plan to the contrary, in the event of
involuntary termination of your employment (whether or not in breach of local
labor laws), your right to receive the RSUs and dividend equivalents and vest in
RSUs and dividend equivalents under the 2006 Plan, if any, will terminate
effective as of the date that you are no longer actively employed and will not
be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of involuntary termination of
employment (whether or not in breach of local labor laws), your right to sell
shares of Common Stock that converted from vested RSUs and dividend equivalents
after termination of employment, if any, will be measured by the date of
termination of your active employment and will not be extended by any notice
period mandated under local law.     (j)   Notwithstanding any provision of this
Agreement, the Notice of Grant or the 2006 Plan to the contrary, if, at the time
of your termination of employment with the Corporation, you are a “specified
employee” as defined in Section 409A of the Internal Revenue Code (“Code”), and
one or more of the payments or benefits received or to be received by you
pursuant to the RSUs and dividend equivalents would constitute deferred
compensation subject to Section 409A, no such payment or benefit will be
provided under the RSUs and dividend equivalents until the earliest of (A) the
date which is six (6) months after your “separation from service” for any
reason, other than death or “disability” (as such terms are used in
Section 409A(a)(2) of the Code), (B) the date of your death or “disability” (as
such term is used in Section 409A(a)(2)(C) of the Code) or (C) the effective
date of a “change in the ownership or effective control” of the Corporation (as
such term is used in Section 409A(a)(2)(A)(v) of the Code). The provisions of
this Section 16(j) shall only apply to the extent required to avoid your
incurrence of any penalty tax or interest under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder. In addition, if any
provision of the RSUs would cause you to incur any penalty tax or interest under
Section 409A of the Code or any regulations or Treasury guidance promulgated
thereunder, the Corporation may reform such provision to maintain to the maximum
extent practicable the original intent of the applicable provision without
violating the provisions of Section 409A of the Code.     (k)   Copies of Intel
Corporation’s Annual Report to Stockholders for its latest fiscal year and Intel
Corporation’s latest quarterly report are available, without charge, at the
Corporation’s business office.

              10.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

  (l)   Notwithstanding any other provision of this Agreement, if any changes in
law or the financial or tax accounting rules applicable to the RSUs and dividend
equivalents covered by this Agreement shall occur, the Corporation may, in its
sole discretion, (1) modify this Agreement to impose such restrictions or
procedures with respect to the RSUs and dividend equivalents (whether vested or
unvested), the shares issued or issuable pursuant to the RSUs and dividend
equivalents and/or any proceeds or payments from or relating to such shares as
it determines to be necessary or appropriate to comply with applicable law or to
address, comply with or offset the economic effect to the Corporation of any
accounting or administrative matters relating thereto, or (2) cancel and cause a
forfeiture with respect to any unvested RSUs and dividend equivalents at the
time of such determination.

              11.    

 